Exhibit 10.1

 

FIRST AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS FIRST AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is entered into as of June 28, 2019, by and among Rush Truck
Centers of Alabama, Inc., Rush Truck Centers of Arizona, Inc., Rush Truck
Centers of California, Inc., Rush Truck Centers of Colorado, Inc., Rush Medium
Duty Truck Centers of Colorado, Inc., Rush Truck Centers of Florida, Inc., Rush
Truck Centers of Georgia, Inc., Rush Truck Centers of Idaho, Inc., Rush Truck
Centers of Illinois Inc., Rush Truck Centers of Indiana Inc., Rush Truck Centers
of Kansas, Inc., Rush Truck Centers of Kentucky, Inc., Rush Truck Centers of
Missouri, Inc., Rush Truck Centers of Nevada, Inc., Rush Truck Centers of New
Mexico, Inc., Rush Truck Centers of North Carolina, Inc., Rush Truck Centers of
Ohio, Inc., Rush Truck Centers of Oklahoma, Inc., Rush Truck Centers of
Tennessee, Inc., Rush Truck Centers of Utah, Inc., Rush Truck Centers of
Virginia Inc., and Rush Truck Centers of Texas, L.P. (collectively, the
“Borrowers” and individually a “Borrower”), Rush Enterprises, Inc. (“Holdings”
or the “Borrower Representative”), the Lenders signatory hereto, and BMO Harris
Bank N.A., as administrative agent and collateral agent for the Lenders (in such
capacity, and together with its successors and permitted assigns, the
“Administrative Agent”).

 

RECITALS

 

A.     Borrowers, Holdings, the Lenders signatory hereto and the Administrative
Agent are parties to that certain Fourth Amended and Restated Credit Agreement,
dated as of April 25, 2019 (as amended from time to time, the “Credit
Agreement”).

 

B.     The parties hereto desire to amend the Credit Agreement in certain
respects, subject to the terms and conditions hereof.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and intending to be legally bound, the parties hereto
agree as follows:

 

AMENDMENT

 

1.     Amendment to Section 2.2. Clauses (d), (e), (f)(i) and (f)(ii) of Section
2.2 of the Credit Agreement are amended by replacing such clauses with the
following:

 

(d)     Request for Working Capital Loans. Each request for a Borrowing of
Working Capital Loans shall be made in writing (including by E-Systems or such
other methods as may be established by the Administrative Agent) by the Borrower
Representative to the Administrative Agent not later than 11:00 a.m. on the
Business Day prior to the date of the proposed Borrowing, in substantially the
form of Exhibit B-2 (a “Request for Working Capital Borrowing”), duly completed.
The Administrative Agent shall promptly determine in its sole discretion whether
or not any Loans will be made in response to such Request for Working Capital
Borrowing, and the Administrative Agent will provide the Borrower Representative
and the Lenders with prompt notice of such determination. Notwithstanding
anything set forth herein, the Borrowers shall be limited to two (2) Borrowings
of Working Capital Loans, and two (2) optional prepayments under Section 2.7
hereof, in any calendar week.

 

(e)     Advances from Each Lender. Upon receipt of notice, before 2:00 p.m. on a
Business Day, from the Administrative Agent to fund a Request for Working
Capital Borrowing with Working Capital Loans subject to clause (d) above, and
subject to the terms of this Agreement, each Lender shall, before 10:00 a.m. on
the next Business Day, make available to the Administrative Agent at its address
referred to in Section 11.11 such Lender’s ratable share of such proposed
Borrowing based upon its Commitments, and, in turn, the Administrative Agent
shall promptly make such funds available to the Borrowers as directed by the
Borrower Representative.

 

 

--------------------------------------------------------------------------------

 

 

(f)     Non-Funding Lenders.

 

(i)     Non-Funding Lenders’ Responsibility. The Administrative Agent may assume
that each Lender has made payment, with respect to any Loan or any participation
in any Swing Loan, available to the Administrative Agent on the date such
payment is required to be made in accordance with this Agreement, and may make
available to the Borrowers on such date a corresponding amount; provided, that
nothing herein or in any other Loan Document shall be deemed to require the
Administrative Agent to advance funds to the Borrowers that have not been paid
to the Administrative Agent by any Lender. In the event the Administrative Agent
advances funds that any Lender was required to but did not fund, pursuant to the
preceding sentence or otherwise, (A) the Administrative Agent and not such
Lender shall be entitled to interest earned on such funds in accordance with
this Agreement, for the period commencing on the date such funds were made
available to the Borrowers and ending on the date such funds are (a) repaid by
the Borrowers, (b) paid to the Administrative Agent by such Lender, or
(c) reallocated in accordance with clause (ii) below or otherwise on any
Settlement Date; and (B) such Lender shall, on demand, pay to the Administrative
Agent the funds made available to the Borrowers attributable to such Lender. The
Borrowers agree to repay to the Administrative Agent on demand any such funds;
provided, however, that such payment by the Borrowers shall not relieve any
Lender of any obligation it may have to the Borrowers or to the Swingline
Lender, or any other obligation it may have to the Administrative Agent. The
failure of any Lender to make any Loan, to fund any purchase of any
participation to be made or funded by it, or to make any other payment required
to be made by it under the Loan Documents, in each case on the date specified
therefor, shall not relieve any other Lender of its obligations to make its
Loans, fund its purchases of any participation, or make any other payments under
any Loan Document on such date, but neither the Administrative Agent nor, other
than as expressly set forth herein, any Lender shall be responsible for the
failure of any other Lender to make a Loan, fund the purchase of a
participation, or make any other payment required under any Loan Document.

 

(ii) Reallocation. If any Lender is a Non-Funding Lender, the Administrative
Agent, whether before or after any Default or Event of Default, (i) in its sole
discretion may elect to, or (ii) upon the Swingline Lender’s written request
with respect to Swing Loans shall, reallocate to the Lenders who are not
Non-Funding Lenders, all or a portion of such Non-Funding Lender’s payment
obligations hereunder, and such Lenders shall assume such payment obligations,
in accordance with their Pro Rata Share of the Commitments (calculated as if the
Non-Funding Lender’s Pro Rata Share was reduced to zero and each other Lender’s
Pro Rata Share had been increased proportionately); provided, that no Lender
shall be reallocated any such amounts or be required to fund any amounts that
would cause such Lender’s Revolving Exposure to exceed its Commitment, and any
such amounts in excess of such Lender’s availability under its Commitments shall
be reallocated as Working Capital Loans ratably to the Lenders to the extent of
availability under the Commitments of such Lenders.

 

2.     Form of Request for Working Capital Borrowing. Exhibit B-2 is amended by
replacing it with the Exhibit B-2 attached hereto.

 

3.     Amendment to Section 2.3. Clause (b) of Section 2.3 of the Credit
Agreement is amended by replacing it with the following:

 

2

--------------------------------------------------------------------------------

 

 

(b)     Increasing Swing Loans to the Peg Balance. If the outstanding Swing
Loans are less than the Peg Balance, the Swingline Lender at least one day prior
to a Settlement Date may forward a notice to the Administrative Agent informing
the Administrative Agent that the Swingline Lender has elected to increase the
amount of the Swing Loans up to an amount elected by the Swingline Lender that
does not exceed the Peg Balance (the “Selected Amount”). On such Settlement
Date, the Swingline Lender shall pay to the Administrative Agent for the account
of the Revolving Lenders an amount equal to the difference between the
outstanding Swing Loans and such Selected Amount. Upon receipt by the
Administrative Agent of such payment, the Swingline Lender shall be deemed to
have refinanced and repaid a portion of each Revolving Lender’s Revolving Loans
equal to its Pro Rata Share of such payment, and such payment amount shall be
deemed a Swing Loan for all purposes hereunder. The Swingline Lender shall be
entitled to offset amounts owed to the Revolving Lenders pursuant to this
Section 2.3(b) against any payments to be made by the Revolving Lenders on such
Settlement Date.

 

4.     Conditions to Effectiveness. Notwithstanding any other provision of this
Amendment and without affecting in any manner the rights of the Lenders
hereunder, it is understood and agreed that this Amendment shall not become
effective until the Administrative Agent has received duly executed signature
pages to this Amendment from the Required Lenders, Borrowers, and Holdings, and
has executed this Amendment.

 

5.       Representations. Each Loan Party hereby represents and warrants to the
Lenders and the Administrative Agent that:

 

5.1 each Group Member (a) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, (b) is duly
qualified to do business as a foreign entity and in good standing under the laws
of each jurisdiction where such qualification is necessary, except where the
failure to be so qualified or in good standing would not, in the aggregate, have
a Material Adverse Effect, (c) has all requisite corporate or limited
partnership power, as applicable, and authority and the legal right to own,
pledge, mortgage and operate its property, to lease or sublease any property it
operates under lease or sublease, and to conduct its business as now or
currently proposed to be conducted, (d) is in compliance in all material
respects with its Constituent Documents, (e) is in compliance with all
applicable Requirements of Law, except where the failure to be in compliance
would not have a Material Adverse Effect, and (f) has all necessary Permits from
or by, has made all necessary filings with, and has given all necessary notices
to, each Governmental Authority having jurisdiction, to the extent required for
such ownership, lease, sublease, operation, occupation or conduct of business,
except where the failure to obtain such Permits, make such filings or give such
notices would not, in the aggregate, have a Material Adverse Effect;

 

5.2 the Borrowers are engaged in the business of selling Inventory at retail;

 

5.3 the execution, delivery and performance by each Loan Party of this Amendment
(a) are within such Loan Party’s corporate or similar powers and, at the time of
execution thereof, have been duly authorized by all necessary corporate and
similar action (including, if applicable, consent of holders of its Securities);
(b) do not (i) contravene such Loan Party’s Constituent Documents, (ii) violate
any applicable Requirement of Law, (iii) conflict with, contravene, constitute a
default or breach under, or result in or permit the termination or acceleration
of, any material Contractual Obligation of such Loan Party or any of its
respective Subsidiaries (including other Loan Documents), other than those that
would not, in the aggregate, have a Material Adverse Effect, or (iv) result in
the imposition of any Lien (other than a Lien securing the Obligations) upon any
property of such Loan Party or any of its Subsidiaries; and (c) do not require
any Permit of, or filing with, any Governmental Authority or any consent of, or
notice to, any Person;

 

3

--------------------------------------------------------------------------------

 

 

5.4 this Amendment has been duly executed and delivered to the other parties
hereto by each Loan Party hereto, is the legal, valid and binding obligation of
such Loan Party and is enforceable against such Loan Party in accordance with
its terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally or by equitable principles relating to
enforceability; and

 

5.5 both before and after giving effect to this Amendment, the representations
and warranties contained in the Credit Agreement and the other Loan Documents
are true and correct in all material respects and no Default or Event of Default
has occurred and is continuing as of the date hereof.

 

6.    Loan Documents; Continued Effectiveness. As amended hereby, all terms of
the Credit Agreement and the other Loan Documents shall be and remain in full
force and effect and shall constitute the legal, valid, binding and enforceable
obligations of the Loan Parties party thereto. To the extent any terms and
conditions in any of the other Loan Documents shall contradict or be in conflict
with any terms or conditions of the Credit Agreement, after giving effect to
this Amendment, such terms and conditions are hereby deemed modified and amended
accordingly to reflect the terms and conditions of the Credit Agreement as
modified and amended hereby.

 

7.     Reaffirmation of Guaranty and Consent of Guarantor. Holdings hereby (a)
consents to the execution and deliver by all Borrowers of this Amendment and the
consummation of the transactions described herein; (b) agrees that the execution
hereof shall not impair or otherwise affect any of its obligations and duties
owned to BMO Harris Bank, N.A., as Administrative Agent and Collateral Agent,
under that certain Guaranty Agreement dated December 31, 2010 (as amended, the
“Guaranty”); (c) ratifies and confirms the terms of its guarantee of all
Obligations with respect to the indebtedness now or hereafter outstanding under
the Credit Agreement, as amended, and Guaranteed Obligations under the Guaranty;
and (d) acknowledges and agrees that, notwithstanding anything to the contrary
contained herein or in any other document evidencing indebtedness of any
Borrower to the Lenders or any other obligation of any Borrower, or any actions
now or hereafter taken by the Lenders with respect to any obligation of any
Borrower, the guaranty of Holdings of all Obligations and Guaranteed Obligations
(i) is and shall continue to be a primary obligation of Holdings, (ii) is and
shall continue to be an absolute, unconditional, continuing and irrevocable
guaranty of payment, (iii) is and shall continue to be in full force and effect
in accordance with its terms; and (iv) nothing contained herein shall release,
discharge, modify, change or affect the original liability of Holdings with
respect to the Obligations or Guaranteed Obligations, as they may be amended
hereby.

 

8.     Effect of the Amendment. Except as expressly set forth herein, all terms
of the Credit Agreement, the Guaranty and the other Loan Documents shall be and
remain in full force and effect and shall constitute the legal, valid, binding
and enforceable obligations of Holdings and the Borrowers to the Lenders and the
Administrative Agent. The execution, delivery and effectiveness of this
Amendment shall not, except as expressly provided herein, operate as a waiver of
any right, power or remedy of the Lenders under the Credit Agreement, nor
constitute a waiver of any provision of the Credit Agreement or other Loan
Documents. This Amendment shall constitute a Loan Document for all purposes
under the Credit Agreement.

 

9.     Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York and all applicable
federal laws of the United States of America.

 

10.   No Novation. This Amendment is not intended by the parties to be, and
shall not be construed to be, a novation of the Credit Agreement or any other
Loan Documents, nor an accord and satisfaction in regard thereto.

 

4

--------------------------------------------------------------------------------

 

 

11.   Costs and Expenses. Borrowers agree to pay on demand all costs and
expenses of the Administrative Agent in connection with the preparation,
execution and delivery of this Amendment, including without limitation the
reasonable fees and out-of-pocket expenses of outside counsel for the
Administrative Agent with respect thereto.

 

12.  Counterparts. This Amendment may be executed by one or more of the parties
hereto in any number of separate counterparts, each of which shall be deemed an
original and all of which, taken together, shall be deemed to constitute one and
the same instrument. Delivery of an executed counterpart of this Amendment by
facsimile transmission, Electronic Transmission or containing an e-signature
shall be as effective as delivery of a manually executed counterpart.

 

13.   Binding Nature. This Amendment shall be binding upon and inure to the
benefit of the parties hereto, their respective successors,
successors-in-titles, and assigns.

 

14.   Entire Understanding. This Amendment sets forth the entire understanding
of the parties with respect to the matters set forth herein, and shall supersede
any prior negotiations or agreements, whether written or oral, with respect
thereto.

 

15.   Defined Terms. Capitalized terms used but not defined herein shall have
the respective meanings ascribed to them in the Credit Agreement.

 

 

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

5

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, this Amendment has been duly executed as of the dater first
set forth above.

 

 

BORROWERS:

 

RUSH TRUCK CENTERS OF ALABAMA, INC.

RUSH TRUCK CENTERS OF ARIZONA, INC.

RUSH TRUCK CENTERS OF CALIFORNIA, INC.

RUSH TRUCK CENTERS OF COLORADO, INC.

RUSH MEDIUM DUTY TRUCK CENTERS OF

COLORADO, INC.,

RUSH TRUCK CENTERS OF FLORIDA, INC.

RUSH TRUCK CENTERS OF GEORGIA, INC.

RUSH TRUCK CENTERS OF IDAHO, INC.

RUSH TRUCK CENTERS OF INDIANA INC.

RUSH TRUCK CENTERS OF ILLINOIS INC.

RUSH TRUCK CENTERS OF KANSAS, INC.

RUSH TRUCK CENTERS OF KENTUCKY, INC.

RUSH TRUCK CENTERS OF MISSOURI, INC.

RUSH TRUCK CENTERS OF NEVADA, INC.

RUSH TRUCK CENTERS OF NEW MEXICO, INC.

RUSH TRUCK CENTERS OF NORTH CAROLINA, INC.

RUSH TRUCK CENTERS OF OHIO, INC.

RUSH TRUCK CENTERS OF OKLAHOMA, INC.

RUSH TRUCK CENTERS OF TENNESSEE, INC.

RUSH TRUCK CENTERS OF UTAH, INC.

RUSH TRUCK CENTERS OF VIRGINIA INC.

 

By: /s/ W. M. “Rusty” Rush

Name: W.M. “Rusty” Rush

 

Title: President and Chief Executive Officer

            of each of the foregoing entities

 

RUSH TRUCK CENTERS OF TEXAS, L.P.

 

By:      Rushtex, Inc.

 

 By: /s/ W.M. “Rusty” Rush

 

 Name: W.M. “Rusty” Rush

 

 Title: President and Chief Executive Officer

 

 

6

--------------------------------------------------------------------------------

 

 

 

HOLDINGS:

 

RUSH ENTERPRISES, INC.

 

By: /s/ W.M. “Rusty” Rush

 

Name: W.M. “Rusty” Rush

 

Title: President and Chief Executive Officer

 

7

--------------------------------------------------------------------------------

 

 

 

BMO HARRIS BANK N.A.,

as Administrative Agent and Lender

 

By: /s/ Charles W. Price

 

Name: Charles W. Price

 

Title: Managing Director

 

8

--------------------------------------------------------------------------------

 

 

 

OTHER LENDERS:

 

PNC BANK, NATIONAL ASSOCATION

 

By: /s/ Kyle Merkle

 

Name: Kyle Merkle

 

Title: Senior Vice President

 

MASSMUTUAL ASSET FINANCE, LLC

 

By: /s/ Don Butler

 

Name: Don Butler

 

Title: SVP

 

COMERICA BANK

 

By: /s/ W. Cody Brackeen

 

Name: W. Cody Brackeen

 

Title: Vice President

 

WELLS FARGO BANK, N.A.

 

By: /s/ Christopher J. Sherman

 

Name: Christopher J. Sherman

 

Title: Senior Vice President

 

BOKF, N.A., D/B/A BANK OF TEXAS

 

By: /s/ Dan Walker

 

Name: Dan Walker

 

Title: SVP

 

NYCB SPECIALITY FINANCE COMPANY, LLC

 

By: /s/ Mark C. Mazmanian

 

Name: Mark C. Mazmanian

 

Title: First Senior Vice President

 

 

9

--------------------------------------------------------------------------------

 

 

 

BANK OF AMERICA, N.A.

 

By: /s/ Alex E. Northington

 

Name: Alex E. Northington

 

Title: Vice President

 

 

JPMORGAN CHASE BANK, N.A.

 

By: /s/ John Kushnerick

 

Name: John Kushnerick

 

Title: Executive Director

 

REGIONS BANK

 

By: /s/ Claudia Biedenharn

 

Name: Claudia Biedenharn

 

Title: Vice President

 

10

--------------------------------------------------------------------------------

 

 

 

ACKNOWLEDGED AND AGREED:

 

RUSH TRUCK CENTERS OF OREGON, INC.

 

By: /s/ W.M. “Rusty” Rush

 

Name: W.M. “Rusty” Rush

 

Title: President and Chief Executive Officer

 

11 

 

 